Cuyahoga App. No. 93366, 2009-Ohio-4543. On September 16, 2009, this court found Kevin Hughley to be a vexatious litigator under S.Ct.Prac.R. XIV(5XB). This court further ordered that Hughley was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On September 25, 2009, the court ordered Hughley to show cause why the court should proceed to consider this appeal. Upon review of Hughley’s response,
It is ordered by the court that Hughley has not shown good cause. Accordingly, this cause is dismissed.